





Exhibit 10.31.13                


AMENDMENT NUMBER SIXTEEN
to the
Amended and Restated Master Loan and Security Agreement
Dated as of March 27, 2000
among
HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.


This AMENDMENT NUMBER SIXTEEN is made this 13th day of June, 2007, (the
“Effective Date”) among HANOVER CAPITAL MORTGAGE HOLDINGS, INC. having an
address at 200 Metroplex Drive, Suite 100, Edison, New Jersey 08817 (“the
Borrower”) and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., having an address at
600 Steamboat Road, Greenwich, Connecticut 06830 (the “Lender”), to the Amended
and Restated Master Loan and Security Agreement, dated as of March 27, 2000, by
and between the Borrower, Hanover Capital Partners Ltd. and the Lender, as
amended (the “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.


RECITALS


WHEREAS, the Borrower and the Lender have agreed to amend the Agreement to
extend the Termination Date as more specifically set forth herein;


WHEREAS, as of the date of this Amendment Number Sixteen, the Borrower
represents to the Lender that it is in compliance with all of the
representations and warranties and all of the affirmative and negative covenants
set forth in the Agreement and is not in default under the Agreement; and


WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as set
forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1. Amendment. Effective as of June 13, 2007, the definition of
“Termination Date” set forth in Section 1.01 of the Agreement shall be deleted
in its entirety and replaced with the following definition:


“Termination Date” shall mean July 12, 2007 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.


SECTION 2.  Fee. In order to induce the Lender to enter into this Amendment
Number Sixteen, the Borrower hereby agrees to pay to the Lender, in addition to
any other amounts required pursuant to the Agreement and as a condition
precedent to the effectiveness of this Amendment Number Sixteen, a renewal fee
in the amount of $14,583.


SECTION 3. Effectiveness. This Amendment Number Sixteen shall be effective as of
the Effective Date.


SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.


SECTION 5. Fees and Expenses. The Borrower agrees to pay to the Lender all fees
and out of pocket expenses incurred by the Lender in connection with this
Amendment Number Sixteen (including all reasonable fees and out of pocket costs
and expenses of the Lender’s legal counsel incurred in connection with this
Amendment Number Sixteen), in accordance with Section 11.03 of the Agreement


SECTION 6.  Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Sixteen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.


SECTION 7. Representations. The Borrower hereby represents to the Lender that as
of the date hereof, the Borrower is in full compliance with all of the terms and
conditions of the Agreement and no Default or Event of Default has occurred and
is continuing under the Agreement.
 
 
 

--------------------------------------------------------------------------------

 

SECTION 8. Governing Law. This Amendment Number Sixteen shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).


SECTION 9. Counterparts. This Amendment Number Sixteen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.






[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Sixteen to be executed and delivered by their duly authorized officers as
of the day and year first above written.



 
HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
 
(Borrower)
         
By: /s/ Irma N. Tavares                                                
 
Name: Irma N. Tavares
 
Title: Chief Operating Officer
                 
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
 
(Lender)
         
By: /s/ Michael Pillari                                                   
 
Name: Michael Pillari
 
Title: Managing Director



 
 

--------------------------------------------------------------------------------

 

